10
11
12
13
14
iS
16
ay
18
19
20
2
22
23
24
25
26
27

28

 

 

Case 4:21-cv-02178-YGR Document 28

Adam S. Gruen (Cal. Bar No. 114888)
LAW OFFICES of ADAM S. GRUEN
6592 Arlington Drive

Pleasanton, CA 94566

Telephone: (510) 685-6863

Attorneys for Plaintiff
METRO SERVICES GROUP,
a California corporation

Filed 07/15/21 Page 1 of 7

UNITED STATED DISTRICT COURT

NORTHERN DISTRICT OF CALIFORNIA

OAKLAND DIVISION

METRO SERVICES GROUP,
a California corporation,

Plaintiff,

VS.

TRAVELERS CASUALTY AND
SURETY COMPANY OF AMERICA,
and DOES 1-15, inclusive,

Defendants.

) CASE NO: 21-CV-02178 YGR

)

) Hon. Yvonne Gonzalez Rogers

)

) AFFIDAVIT OF ADAM S. GRUEN

) REGARDING FILING OF SEPARATE
) CASE MANAGEMENT STATEMENT
) EFQR METRO SERVICES GROUP

Nees Oe a oS

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 4:21-cv-02178-YGR Document 28 Filed 07/15/21 Page 2 of 7

AFFIDAVIT OF ADAM S. GRUEN

I, Adam S. Gruen, declare:

1. I was admitted to the Bar of this Court in 1984. I have been a member, in good
standing, continuously since that time.

2. Iam counsel of record for Plaintiff Metro Services Group in this matter. The
statements made in this Affidavit are true and correct of my personal knowledge.

3. I submit this affidavit to explain why counsel for the parties did not timely file a Joint
Case Management Statement on or before July 14, 2021, as required by the Court.

4. The Countess a deadline of July 14, 2021 to file a Joint Case Management Statement.
That also was the deadline to make Initial Disclosures pursuant to Rule 26(a). For Plaintiff’s
counsel, the Court’s Order Granting Defendant’s Motion to Dismiss - with Leave to Amend - set
July 16, 2021, just two days later, as the last day to file a First Amended Complaint.

5. In order to meet my three pleading deadlines, in this case, all in the week of July 12, I
sent a draft Joint Case Management Statement to counsel for Travelers, via email on Wednesday,

July 7, 2021 - a full week before it was due to be filed. A true and correct copy of the draft Joint

Case Management Statement is attached as Exhibit 1.

6. I sent the draft Joint Case Management Statement to counsel for Travelers on July 7,
2021 with an email that requested that counsel “supply your input on behalf of Travelers, as

appropriate. The CMC is due July 14, 2021.

 

~ AFFIDAVIT OF ADAM S. GRUEN

 
10
11
12
13
14
a5
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 4:21-cv-02178-YGR Document 28 Filed 07/15/21 Page 3 of 7

7. It has been my custom and practice in this Court to initiate the required meet and confer
process in advance of the filing of the Joint Case Management Statement by sending a draft to
serve both as outline - for the 20 subject headings - and to set forth plaintiff’s position on case
management dates and discovery, and the other required matters.

8. I have represented plaintiff before this Court in three cases that I have handled (which
readily come to mind) where I successfully worked with counsel for defendants to timely file a
Joint Case Management Statement, including with the United States Attorney and counsel for
Pacific Gas & Electric Company. See, e.g., Bronstein v. United States of America, Case No: 3:15-
cv-02399-JST; Boatwright v. Pacific Gas & Electric, Case No: 3:16-cv-2378 WHO, Tanaguichi |
v. EMC Mortgage, Case No: C-06-2409 JL.

9. In this case, I did not receive an acknowledgment of receipt from either counsel for
Travelers of my July 7, 2021 email that day. I also did not hear by telephone or email from
counsel for Travelers the next day, Thursday. Then a third consecutive court day, Friday, July 9,
came and went without any communication from either counsel for Travelers, Nicole Sheth and
Stephanie Ponek.

10. In addition to the three major deadlines I was facing in this case, on J uly 14, and 16,
2021, I also had a full day of medical tests at UCSF scheduled for July 13, 2021, which had been
made months before. Making matters worse, I had an all-day deposition set for Wednesday, July
14, 2021, the day the Joint Case Management Statement was due to be filed. In addition, I had a

demurrer hearing at 8:30 am to attend on July 15, 2021 before my deposition.

 

AFFIDAVIT OF ADAM S. GRUEN

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 4:21-cv-02178-YGR Document 28 Filed 07/15/21 Page 4 of 7

11. Given my concern about not having heard from Travelers, the three looming deadlines
in this case, and my deposition, court appearances, and medical appointments the week of July
12, I emailed Travelers’ counsel, again, on Monday July 12, 2021 and wrote:

“T am sending, again, my draft of the required CMC Statement, which sent last Wednesday
(and which remains unacknowledged).”

12. My July 12, 2021 email to Ms. Sheth continued: “If I do not receive your comments
by the end of the day today, I will not be able to include your comments in the Statement
(and will have to file a separate statement).” I explained: “I have medical appointments at

UCSF tomorrow; am in deposition Wednesday.”

(3, Despite my request, I did not get any written comments, corrections or proposed
additions to the draft from counsel for Travelers. I did receive a telephone call from Ms. Ponek
late Monday afternoon where we discussed scheduling deadlines, and in which he asked if I
would agree to stipulate to continue the Case Management Conference. I declined.

14. Instead of any written comments, Ms. Sheth emailed me on July 14, 2021, and stated

that:

We understand that you may have appointments and depositions, etc.,
but it s unreasonable to set an arbitrary deadline to provide feedback on
the case management statement when the deadline is Wednesday...
15. Failing to send any comments or additions to a proposed Joint Case Management
Statement - until a full week has passed - does not comport with the Northern District’s
Guidelines for Professional Conduct. “A lawyer shall not fail or refuse without justification to

respond promptly” to telephone calls and letters from opposing counsel.” Guidelines, 18(d).

Ae

 

AFFIDAVIT OF ADAM S. GRUEN

 
10
i1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 4:21-cv-02178-YGR Document 28 Filed 07/15/21 Page 5 of 7

16. I did not get any written comments or additions to the proposed Joint Case
Management Statement until Tuesday, July 13, 2021, while I was undergoing examinations and
tests at UCSF’s Spine Surgery and Neurology Departments. I was not able to review the email
until I arrived home that evening around 5:00 pm. So, not until a full calendar week went by did
I get any material to input into the Joint Case Management Statement.

ty. 1 eae ames the material and resent the revised proposed Joint Case Management
Statement to counsel for Travelers on July 14, 2021. Although in deposition, I received on
Wednesday a half dozen separate emails requesting inserts and corrections be made. That
continued throughout the afternoon.

18. On = afternoon of July 14, 2021, at deposition break, I made the final set of changes
and additions. I signed the Joint Case Management Statement and sent the signed Joint Case
Management Statement to both counsel for Travelers, Nicole Sheth and Stephanie Ponek, with
an email asking that the Joint Case Management Statement be signed, and authorizing them to
file the fully executed I oint Case Management Saiemen) before 5:00. A true and correct copy of
the signed Joint Case Management Statement s attached as Exhibit 2.

19. Travelers did not sign the Joint Case Management Statement. Instead, I received
another email, this from Ms. Ponek, advising of more changes and advising they would not file -

the Joint Case Managenient Statement absent various representations on my part regarding all of

the changes made to the draft to date.

 

AFFIDAVIT OF ADAM S. GRUEN

 
10
11
12
13
14
15
16
7
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 4:21-cv-02178-YGR Document 28 Filed 07/15/21 Page 6 of 7

20. At this point I became concerned that counsel for Travelers was trying to make me .
miss the filing deadline to obtain a “forced” continuance of the scheduled Case Management
Conference. Indeed, that morning, I received an email from Frances Stone of the Court advising
that one attorney in the case had called to inquire if the Case Management Conference was still
on. (It was not me.) Ms. Stone’s email stated that: “THE CMC REMAINS ON CALENDAR,
FYL” She died “Joint CMC Statement due 7/14/21.”

21. I believed, based on my experience with counsel for Travelers, that they would
continue to request changes to the proposed Joint Case Management Statement to prevent it
being timely filed - and then to blame me. It is for this reason I felt compelled to file a separate
Statement. ,

I declare under penalty of perjury under the laws of the United States of America that this

Affidavit is true and correct, of my personal knowledge, and executed this 15" day of July 2021

at Pleasanton, California.

redam S. Gruen

 

Adam S. Gruen

 

AFFIDAVIT OF ADAM S. GRUEN

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 4:21-cv-02178-YGR Document 28 Filed 07/15/21 Page 7 of 7

PROOF OF SERVICE
I, Adam Gruen, state that I am over the age of 18 and not a party to the action. My office
address is 6592 Arlington Drive, Pleasanton, California 94566. On July 15, 2021 I caused to be
served on counsel for Travelers AFFIDAVIT OF ADAM S. GRUEN as follows:

Nicole Sheth (Cal Bar No. 253515)

Kaufman, Borgeest & Ryan LLP

21700 Oxnard Street, Suite 1450

Woodland Hills, CA 91367

by electronic mail addressed to “nsheth @kbrlaw.com.”

I declare under penalty of Perjury under the laws of the United States of America, which

is executed this 15"" day of July 2021 at Pleasanton, California.

redam Gruca

 

Adam Gruen

 
